Citation Nr: 9918841	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  91-54 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for disabilities of the 
low back, left knee, left hip and left shoulder as secondary 
to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 1989 RO rating decision that denied the 
veteran's claim of service connection for disabilities of the 
low back, left knee, left hip and left shoulder as secondary 
to a service-connected right knee disability.  Also in this 
decision the RO continued a 30 percent evaluation for the 
veteran's service-connected right knee disability.  This 
matter was previously before the Board in June 1991, January 
1993 and May 1998 at which times it was remanded to the RO 
for additional development.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
severe impairment manifested by arthritis, limitation of 
motion and pain.

2.  Disabilities of the veteran's left shoulder, left hip, 
left knee and low back are not etiologically related to her 
service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a greater than 30 percent evaluation for 
the veteran's service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5256 - 5261 (1998).

2.  The veteran's claims of service connection for 
disabilities of the left shoulder, left hip, left knee and 
low back, as secondary to her right knee disability are 
denied.  38 C.F.R. § 3.310(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's June 1968 pre-enlistment examination report 
shows that she had a scar above the left patella.  Findings 
in regard to her lower extremities were otherwise normal.

In October 1970 the veteran was found to have a lateral 
cartilage tear on her right knee.  She underwent a lateral 
meniscectomy that same month.  Approximately seven months 
later the veteran twisted her right knee.  She underwent a 
right medical meniscectomy in July 1971.

At the veteran's separation examination in February 1972 she 
was found to have surgical scars on her right knee with 
decreased range of motion and slight tenderness.

A January 1973 military hospital outpatient record reflects 
the veteran's complaint of left shoulder and neck pain.  This 
record notes that the veteran had a new baby and was doing 
much lifting.  She was diagnosed as having a tender left neck 
and shoulder.  

In May 1979 the veteran was seen at a military neurology 
clinic because of low back pain.  An impression was given of 
axillary neuropathy secondary to partial medial plexitis with 
burning neuropathy neuritis.  

In July 1984 the veteran was seen at a military medical 
facility complaining of a one and a half year history of left 
upper extremity tingling associated with left shoulder and 
neck pain.  In November 1984, she was seen at a military 
outpatient facility complaining of a six to eight week 
history of pain in the left hip with radiation to the left 
lumbosacral area.  And in September 1985, the veteran 
reported to a military medical facility where it was noted 
that she had a three year history of left neck, shoulder, 
back and hip pain and had been seen by numerous health care 
providers to include orthopedics, neurologist, and physical 
therapists.  

Additional medical records, dated in 1986, also reflect the 
veteran's complaints of back, left hip, and left shoulder 
pain of unknown etiology.  

In March 1989 the veteran was evaluated at a VA orthopedic 
clinic due to chronic knee pain, grinding, and instability 
medially on uneven ground.  Her history since service was 
noted to include three arthroscopic surgeries and posterior 
cruciate ligament reconstruction (in October 1986).  X-ray 
studies of the right knee revealed tricompartment 
degenerative joint disease and evidence of previous posterior 
cruciate ligament repair with screws that were not within the 
joint space.  The veteran was diagnosed as having posterior 
cruciate ligament deficiency with significant medial laxity 
and degenerative joint disease of the knee.  The physician 
recommended that the veteran continue bracing and 
nonsteroidal anti-inflammatory drugs.

At a hearing at the RO in October 1989, the veteran's 
representative said that consideration should be given to an 
extra-schedular evaluation for the veteran's right knee 
disability.  The veteran testified that she worked as an 
hospital obstetrician nurse and was required to be on her 
feet 12 hours a day.  She said that she had not asked her 
employer to make any concessions because of her knee 
condition because she was still in denial.  She said that she 
wore a brace, but that she was able to conceal it under her 
work uniform and that most of the people that she worked with 
did know not she wore a brace.  She said that her right knee 
disability was putting extra stress on the left side of her 
body including her lower back and hip.  She said that she 
used a cane which took pressure off of her left hip, but that 
she couldn't use the cane at work.  She said that she started 
complaining about her left shoulder in 1983, but never 
received treatment for it in service.  She said that her low 
back and left hip problems began at least five to six years 
earlier and that she had been told that these problems were 
due to a pelvic tilt related to her knee joint problems.  She 
also said that her hip problems consisted of radiating pain 
to the hip.

At a hearing at the RO in May 1990, the veteran testified 
that she had been told that her back and left hip pain was 
directly related to a pelvic tilt that she had as a result of 
favoring her knee and that, in turn, her doctors told her 
that her left knee problems were a result of her favoring 
this knee.  She said that she underwent a lateral release of 
the left knee about one year earlier.  She said that X-rays 
showed that she had degenerative changes in the left hip, but 
that her doctors did not say whether this was due to a 
traumatic incident or stress induced.  She said that it was 
thought that a lot of what was going on with the left hip 
could be due to lupus.  She said that pathology reports 
indicated the possibility that her shoulder was related to 
lupus and that a lot of what was going on was thought to be 
due to lupus.  The veteran said that she experienced swelling 
and weakness in the right knee and that this disability had 
affected her whole life including workability, future 
workability and family life.  She said that she had been 
complaining about the left hip, shoulder and related back 
pain since around 1982, and that the left knee pain was more 
recent and of two to three years duration.  She said that 
there was a high probability that she would have to change 
jobs as a result of her orthopedic disabilities and that this 
caused her a lot of stress.  She said that in her mind her 
orthopedic disabilities were all interrelated.

In September 1991 the veteran underwent a VA orthopedic 
evaluation at which time she complained of pain and some 
instability when not wearing her right knee brace.  She also 
said that pain and swelling increased after several hours of 
standing or walking.  Findings revealed her to have well 
healed scars, no swelling and no effusion.  Range of motion 
was 0 to 125 degrees.  There was no pain or tenderness on 
examination.  The veteran was diagnosed as having post 
traumatic and post surgical degenerative joint disease of the 
right knee.  In regard to her left shoulder, the veteran was 
noted to have a 10 year history of diffuse pain that was 
worse at night.  There was no injury, instability or 
swelling.  There was no limitation of motion.  X-rays were 
normal.  An impression was given of chronic shoulder pain 
tendinitis strain.  The examination report contains the 
veteran's report of having to use crutches off and on over 
the years which she said could have contributed to the left 
shoulder symptoms.  Also at this examination the veteran 
complained of low back and left hip pain for approximately 10 
years.  She denied sustaining a back injury.  She was 
diagnosed as having chronic low back pain with sciatica and 
minor degenerative joint disease changes.

In a March 1992 rating decision the RO denied the veteran's 
claim of service connection for disabilities of the low back, 
left hip, left knee and left shoulder as secondary to her 
right knee disability.

In June 1993 a VA physician reviewed the veteran's claims 
file and said that relating the veteran's low back problems 
to her knee pain would require speculation.

Of record is a February 1997 letter from a private orthopedic 
surgeon.  In this letter the surgeon states that the veteran 
had a "huge compendium of medical problems."  He said that 
the primary one was related to an injury in the late 1960s.  
The physician relayed the veteran's knee history as including 
an open lateral meniscectomy in the late 1960s, and an open 
medial meniscectomy in 1971 with an apparent loss of the 
posterior cruciate ligament.  He said that the veteran 
thereafter was treated for 16 years with knee bracing and 
physical therapy.  He said that multiple scoping revealed 
that her posterior cruciate was absent so she underwent 
reconstruction of the posterior cruciate ligament which 
turned out quite well.  He relayed the veteran's report that 
her knee was much more stable, but that she had chronic 
swelling and pain and a chronic limp.  He said that she 
currently had ancillary problems that included fibromyalgia 
and lupus erythematosus which were being treated with 
medication.  Findings in regard to the knee revealed that it 
was slightly enlarged, but without any fluid.  Range of 
motion was from 10 degrees to 128 degrees of flexion.  
Multiple scars were noted on the knees as well as multiple 
stab wound incisions from the reconstruction and arthroscopy.  
The surgeon said that the veteran's right knee was amazingly 
stable with just a "jog of instability" of the posterior 
cruciate ligament.  The veteran's medial and anterior 
cruciates and lateral cruciate were intact.  He said that X-
rays revealed significant arthritis of all three components 
of the knee joint.  He gave an impression that the veteran 
had "most significant" problems with her knee, with loss of 
range of motion and with arthritic changes.  He said that she 
had minor instability although apparently the knee had been 
very unable for 16 years, and that combined with the two 
meniscectomies, she was left with advanced osteoarthritis.  
He stated that she had ancillary complaints of left hip pain, 
left shoulder pain which she felt was due to her limp, but 
that she understood that some of her joint pain could be due 
to the lupus.  He stated that no active care was needed for 
the veteran's knee, but that he predicted that she would 
continue to become more arthritic and would eventually need a 
total knee replacement.  

Following the RO's receipt of the above-noted report, the RO 
forwarded the veteran's claims file to the same surgeon for 
his review and addendum opinion based on such review.  The 
surgeon responded to this request in March 1997 by stating 
that his review of the veteran's claims file did not change 
his initial report.

In October 1998 the veteran underwent magnetic resonance 
imaging (MRI) of the right and left knee at a private medical 
facility.  The MRI report for the right knee revealed 
findings consistent with prior posterior cruciate ligaments 
reconstruction, the cruciate ligaments within normal limits 
in appearance although the heavy cancellous screws present 
medially somewhat obscure anatomy in the intercondylar 
portion of the knee; signs of prior partial medial and 
lateral meniscectomies, the medial and lateral meniscal 
remnants appearing macerated with some fragmentation in the 
posterior horn of the lateral meniscus; signs of pre-existing 
chondromalacia patellae with mild to moderate osteoarthritis 
changes in the medial and patellofemoral compartments of the 
joint however there was little joint effusion present; and 
prominent spur formation at the quadriceps tendon insertion, 
without additional abnormality.  In regard, to the left knee, 
it was unremarkable except for signs of mild chondromalacia 
patellae, and multilocular cysts in the proximal tibia, 
possibly interosseous ganglion as little signs of arthropathy 
were seen in the knee to suggest subchondral cyst.  

An X-ray of the veteran's left shoulder was taken in October 
1998 revealing mild, age consistent acromioclavicular 
osteoarthritis, otherwise unremarkable.  X-ray findings of 
the veteran's left hip showed widespread hypertrophic 
enthesopathy as detailed, possibly a reflection of early 
DISH, and no additional disabilities.

In November 1998 the veteran underwent a VA orthopedic 
examination.  The examiner indicated on the examination 
report that he had reviewed the veteran's claims file as well 
as the [Board's] remand instructions.  He relayed the 
veteran's complaints of a little instability of the right 
knee, weakness and pain.  He also relayed her complaint that 
the knee did particularly give away and that she had some 
limitation of motion of the right knee.  He said that she 
used a cane most of the time, but that she did not use it at 
her job as a labor and delivery room nurse since it would not 
be appropriate.  

Findings at the November 1998 VA examination revealed the 
veteran's right knee to be mildly tender.  The cruciate 
ligament was very stable as was the anterior cruciate 
ligament and collateral ligaments.  There was no fluid in the 
joint and the veteran flexed from 15 to 120 degrees.  There 
was no patella/femoral crepitus.  The veteran was noted to 
have a "highly abnormal" gait.  She was found to limp on 
both sides due to a nonservice-connected problem with her 
left ankle and due to the pain in the right knee.  It was 
further noted that without her cane the veteran sort of 
wobbled back and forth as she walked.  The examiner gave an 
impression that the right knee had limitation of motion, 
degenerative changes and only remnants of the meniscus left.  
He said that it was certainly a "significantly damaged" 
right knee which on its own made it difficult for the veteran 
to stand or walk for prolonged distances.  He said that the 
veteran's coordination had nothing to do with the knee and 
that there was simply a degenerative knee with menisci.  The 
examiner noted that the veteran had two other related 
diseases, fibromyalgia and systemic lupus erythematosus 
requiring multiple medications.  He said that an evaluation 
of her X-rays led to a belief by another physician that the 
veteran had "BLISH" disc which really had the systemic 
effects of lupus erythematosus.  He said that this was a 
disease that caused a great deal of symptoms including 
arthritic changes.  In addition, the examiner said that the 
veteran had been on high dose Prednisone for a long time.  He 
said that the veteran certainly was a high risk for further 
joint deterioration as well as soft tissue problems such as 
tendinitis, bursitis, etc.  He said that in his opinion the 
veteran's right knee symptoms were all easily and directly 
related to her service-connected difficulty, but he had no 
way of fathoming how her left shoulder problem could be 
related to her right knee problem particularly since she used 
a cane in her right hand.  He said that the knee problem was 
more likely than not related to the lupus as was her 
sacroiliac joint pain.  He said that the "bottom line 
[was]" that "[the veteran] ha[d] multiple problems and the 
only one that [could] be reasonably related to her service 
injury [was] her right knee."  He reiterated that her other 
problems were more likely than not related to her lupus which 
required strong steroid treatment which she continued to 
take.  He said that it should be realized that it was a very 
complicated exam.

II.  Legal Analysis

The veteran's claims for an increased evaluation for her 
service-connected right knee disability and for secondary 
service connection for the low back, left shoulder, left hip 
and left knee are well grounded meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Increased Evaluation of the Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right knee has been considered, 
although the present level of disability is of primary 
concern when determining whether she is entitled to a higher 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently evaluated at 30 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This code is 
referable generally to recurrent subluxation or lateral 
instability, but also applies to impairment not otherwise 
specified in the rating codes.  Under this code, a 30 percent 
evaluation is warranted for severe knee impairment.  This is 
the maximum evaluation under Code 5257.  The only other code, 
other than limitation of motion, that allows for a higher 
than 30 percent evaluation for the knee is Code 5256 for knee 
ankylosis.  However, as there is no evidence that the veteran 
has ankylosis of the right knee, this diagnostic code does 
not apply.  

While the evidence is clear in showing that the veteran has 
severe impairment of her right knee as a result of her 
service-connected right knee disability, such impairment is 
not due to instability or recurrent subluxation.  In this 
regard, an orthopedic surgeon who examined the veteran in 
February 1997 stated that the veteran's right knee was 
"amazingly stable" with just a "jog of instability" in the 
posterior cruciate ligament.  He said further that the medial 
and anterior cruciates and lateral cruciate were intact.  He 
also said that while the veteran's knee had been very 
unstable for 16 years, it had only minor instability at 
present.  See Francisco, 7 Vet. App. at 58.  The orthopedic 
surgeon attributed the veteran's "significant" right knee 
problems to loss of range of motion and arthritic changes 
which he described as advanced osteoarthritis.  Similarly, 
the VA examiner in 1998, while noting the veteran's report of 
experiencing a little bit of instability, also noted findings 
of a very stable cruciate ligament as well as a stable 
anterior cruciate ligament and collateral ligaments.  
Symptoms that this examiner attributed to the veteran's 
"significantly damaged" right knee included limitation of 
motion, degenerative changes, remnants of the meniscus, and 
difficulty in standing or walking for prolonged periods of 
time.  Thus, it is clear from this evidence as well as the 
veteran's complaints that her severe right knee impairment is 
due to arthritis, pain and limitation of motion.

In regard to limitation of motion, the veteran most recently 
demonstrated a range of motion of 15 to 120 degrees in the 
right knee at a VA examination in November 1998.  Under the 
limitation of motion codes, these findings do not approximate 
a compensable or even a noncompensable evaluation under Code 
5260 for limitation of flexion.  For limitation of extension, 
findings approximate a 20 percent evaluation.  See Code 5261.  
See also 38 C.F.R. § 4.71-3, Plate II.  While higher 
evaluations for limitation of motion due to pain and on 
repeated use would be warranted, such increases would amount 
to a 30 percent rating for limitation of flexion and a 0 
percent rating for limitation of extension.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Consequently, evaluations under these codes would not warrant 
any higher of a rating than the veteran's current 30 percent 
rating.

Pursuant to a General Counsel opinion in 1997, an evaluation 
under Code 5257 for knee impairment does not necessarily 
overlap with an evaluation under Code 5003 for degenerative 
arthritis.  This is so based on the premise that DC 5003 does 
not include consideration of instability when evaluating 
arthritis, but rather is based on limitation of motion.  This 
means that the rule against pyramiding would not be violated 
since different manifestations of the same disability are 
being evaluated, i.e., instability and limitation of motion.  
38 C.F.R. § 4.14; VAOPCPREC 23-97.  However, as has 
previously been noted in this case, the veteran does not have 
a severe knee impairment due to knee instability (or 
subluxation), but rather has a severe knee impairment due to 
arthritis, limitation of motion and pain.  Thus, to rate 
these manifestations under Code 5257 (for knee impairment) 
and under Code 5003 (for degenerative arthritis based on 
limitation of motion with pain), would indeed violate the 
rule against pyramiding since it would mean evaluating the 
same manifestations under different diagnoses.  38 C.F.R. 
§ 4.14.  In view of this, the rating schedule does not afford 
the veteran a higher evaluation and/or a separate evaluation 
for her service-connected right knee disability.  38 C.F.R. 
§ 4.71a.

In another General Counsel opinion in 1997, it was held that 
entitlement to an extra schedular rating under 38 C.F.R. 
§ 3.321(b) (1) must be addressed if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45 and 4.71a, 
may be inadequate to compensate the veteran for the average 
impairment of earning capacity due to her right knee 
disability.  VAOPGPREC 36-97.  In this regard, the veteran's 
representative stated at a hearing in October 1989 (pg. 1 of 
hearing transcript) that consideration should be given to an 
extraschedular evaluation.  However, the evidence does not 
show that there are exceptional or unusual circumstances to 
show that the rating schedule is inadequate to compensate the 
veteran for her service-connected right knee disability.  
While the veteran has asserted that she will most likely not 
be able to continue working as a labor and delivery room 
nurse and will have to find a new job, there is no evidence 
to show that her service-connected right knee disability 
currently interferes with her job.  According to the most 
recent VA examination report in November 1998, the veteran 
was still working as a labor and delivery room nurse.  This 
examination report also notes that the veteran did not use a 
cane on the job since such use would be "inappropriate".  
Moreover, the veteran testified in October 1989 that she had 
not asked her employer to make concessions due to her knee 
disability and, in fact, most of the people that she worked 
with didn't even know that she wore a leg brace.  She said 
that her uniform pants were baggy enough that she could 
conceal the brace.  In sum, there is no evidence to show that 
the veteran's right knee disability has markedly interfered 
with her ability to work, or that this disability has 
required frequent hospitalizations.  As such, entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) will 
not be given further consideration.

Service Connection for Disabilities of the Left Shoulder, 
Left Hip, Left Knee, and
 Low Back

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Disability proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected and treated as part of the 
original condition.  38 C.F.R. § 3.310 (1998).  

The veteran's service medical records are devoid of 
complaints or problems related to the left knee, left hip, 
left shoulder or low back. The first reference to a left 
shoulder problem is noted on a January 1973 military hospital 
outpatient record at which time the veteran complained of 
left shoulder and neck pain.  This record notes that the 
veteran had a new baby and was doing much lifting.  She was 
diagnosed as having a tender left neck and shoulder.  In 
regard to low back pain, the veteran was seen at a military 
neurology clinic in 1979 because of low back pain.  She was 
given an impression of axillary neuropathy secondary to 
partial medial plexitis with burning neuropathy neuritis.  

Thereafter, the medical evidence shows that the veteran was 
treated at medical facilities beginning in 1984 for 
complaints of left shoulder, left hip and low back problems.  
In this regard, she presented to a military medical facility 
in July 1984 complaining of a one and a half year history of 
left upper extremity tingling associated with left shoulder 
and neck pain, and in November 1984 she was seen a military 
outpatient facility due to a six to eight week history of 
pain in the left hip with radiation to the left lumbosacral 
area.  These records, which do not reflect the etiology of 
the veteran's complaints, are consistent with her testimony 
in 1989 of first having left shoulder, left hip and back pain 
in the early 1980s, and of first having left knee problems in 
the late 1980s.  However, what these and other medical 
records are not consistent in showing is the existence of a 
causal relationship between the veteran's left shoulder, hip, 
knee and low back problems and her service-connected right 
knee disability.  

Although the veteran testified in May 1990 that she had been 
told by her doctors that her left-sided orthopedic problems 
were related to her right knee problems, she also testified 
that she could not find anything in writing in this regard.  
Indeed, the record is devoid of any such medical opinion and, 
in fact, there is evidence which goes against this 
contention, including the veteran's testimony.  In this 
regard, the veteran testified that pathology reports 
suggested that her left shoulder problem was lupus related 
and that it was thought that a lot of what was going on may 
be lupus.  Moreover, a private orthopedic surgeon who 
evaluated the veteran in February 1997 noted that while the 
veteran felt that her ancillary complaints of left hip pain 
and left shoulder pain was due to her limp, he stated that 
she understood that some of her joint pain could be due to 
lupus.  Furthermore, in addressing the possibility of a link 
between the veteran's left sided orthopedic problems and her 
service-connected right knee disability, a VA examiner in 
November 1998 stated that it was more likely than not that 
the veteran's left shoulder, left hip and back problems were 
related to her lupus which required steroid treatment.  The 
examiner stated that he "ha[d] no way of fathoming how [the 
veteran's] left shoulder could be related to her right knee 
problem particularly since she us[ed] a cane in her right 
hand.  He pointed out that a physician who had evaluated the 
veteran's X-rays believed that she had a "BLISH" disc which 
really had the systemic effects of lupus ertematosus.  He 
said that this disease caused a great deal of symptoms 
including arthritic changes.  He also stated that the only 
symptoms that could reasonably be related to the veteran's 
service-connected right knee disability were symptoms 
associated with the right knee.

Although a VA physician in June 1993 speculated that the 
veteran's chronic knee pain may indirectly be the cause of 
the veteran's low back problem, the examiner went on to say 
that, on the other hand, her low back pain could be 
completely independent of her right knee problem.  This 
equivocal opinion does not sufficiently establish a causal 
relationship between the veteran's back problems and her 
service-connected right knee disability and, in fact, is 
outweighed by the more definitive and well reasoned opinion 
of the VA examiner in November 1998.  Incidentally, this 
latter VA physician had the benefit of examining the veteran 
in addition to reviewing her claims file, while the VA 
physician in 1993 relied solely on the veteran's medical 
records.

In short, the only evidence relating the veteran's left hip, 
knee and shoulder problems to her service-connected right 
knee disability other than the June 1993 speculative opinion 
is the veteran's own belief that such a relationship exists.  
In this regard, although the veteran is medically trained as 
a nurse, she works as a labor and delivery room nurse and has 
given no indication that she has special knowledge and 
training in orthopedics.  Consequently, and in light of the 
other medical evidence of record, her opinion regarding the 
etiology of her orthopedic conditions is not probative 
medical evidence.  Black v. Brown, 10 Vet. App. 279, 284 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons stated above, the evidence in this case is 
not in relative equipoise, but rather weighs against the 
claim of service connection for left shoulder, left knee, 
left hip and back conditions as secondary to the veteran's 
service-connected right knee disability.  38 U.S.C.A. 
§ 5107(b).  As such, the claim must be denied.


ORDER

Service connection for a left shoulder, left hip, left knee 
and back disabilities as secondary to a service-connected 
right knee disability is denied.

An increased evaluation greater than 30 percent for the 
veteran's service-connected right knee disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

